To compel- vacation of order requiring respondent, in contempt proceedings, after answer upon oath filed, to answer interrogatories and permitting further proofs to be made respecting the matters set forth in the petition-upon which the order to show cause was issued.
Order to show cause denied June 26, 1894.
(For a full statement of the facts, see in re Lange, 104 M., 411.)
Relator insisted that his answer was final. U. S. vs. Dodge, 2 Gallison, U. S. C. C., 313; Ex Parte Briggs, 64 N. C., 214; Ex Parte Moore, 63 N. C., 397; In re Murdock, 2 Bland, 461; Hollingsworth vs. Duane, Wall., C. C., 77; Ex Parte Gould, 33 Pac. Rep. (Cal.), 1112; Langdon vs. Circuit Judge, 76 M., 358-366; Latimer vs. Barmore, 81 M., 592.
Respondent, in a brief anticipating the application, contended that. How. Stat. Sec. 7275, was applicable, Latimer vs. Barmore, 81 M., 592; that such is the practical construction which has been given to the statute, Scott vs. Layng, 59 M., 43; Smith vs. Circuit Judge, 84 M., 564 (475).